Citation Nr: 1037654	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  04-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Waco, 
Texas.  

In September 2006, the Board denied entitlement to an initial 
disability rating in excess of 30 percent for PTSD.  The Veteran 
subsequently appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2007 Joint Motion for 
Remand, which was granted by Order of the Court in March 2007, 
the parties (the Secretary of VA and the Veteran) determined that 
a remand was warranted.  Following the March 2007 Order, the 
Board remanded this appeal in July 2007 for further evidentiary 
and procedural development.  This was completed, however, for 
reasons discussed below, the Board finds that a determination 
cannot be made at this time.  

Although the Veteran requested a hearing before the RO on two 
separate occasions, he failed to attend his hearings scheduled 
for January 2005 and August 2009.  His request for an RO hearing 
is therefore considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

According to VA's General Counsel, the question of entitlement to 
TDIU may be considered as a component of an appealed increased 
rating claim if the TDIU claim is based solely upon the 
disability or disabilities that are the subject of the increased 
rating claim.  See VAOGCPREC 6-96; see also 38 U.S.C.A. § 7104(c) 
(West 2002); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 
C.F.R. § 14.507 (2009) (VA General Counsel opinions are binding 
on the Board).  In the present case, the Veteran has submitted 
evidence in support of his claim which raises the issue of 
entitlement to TDIU.  Accordingly, the Board concludes that it 
does have jurisdiction over the issue of the Veteran's 
entitlement to TDIU, and that issue has been added, as listed 
above.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
(a separate, formal claim is not required in cases where an 
informal claim for TDIU has been reasonably raised); see also 
VAOPGCPREC 12-2001 (further expansion on the concept of when an 
informal claim for TDIU has been submitted).  Additionally, the 
Board notes that there is no prejudice to the Veteran in this 
case because it is granting entitlement to TDIU benefits.


FINDINGS OF FACT

1.  Prior to August 31, 2006, the Veteran's PTSD is characterized 
by no more than moderate occupational and social impairment 
manifested by reduced reliability and productivity and symptoms 
such as depressed mood, flashbacks, feelings of anger and 
anxiety, impaired judgment, impaired abstract thinking, and 
chronic sleep impairment.

2.  As of August 31, 2006, the Veteran's PTSD is characterized by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, manifested by symptoms such as depressed mood, 
flashbacks, feelings of anger and anxiety, impaired judgment, 
impaired abstract thinking, chronic sleep impairment, difficulty 
adapting to stressful circumstances, and short-term memory and 
concentration problems.  

3.  The competent evidence of record demonstrates that the 
Veteran's service-connected PTSD alone renders him unable to 
secure or follow substantially gainful employment as of August 
31, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for PTSD, 
and no higher, have been met prior to August 31, 2006.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9400 (2009).

2.  The criteria for a disability rating of 70 percent for PTSD 
have been met as of August 31, 2006.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); AB v. Brown, 6 Vet. App. 35, 38 (1993); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2009).

3.  The criteria for TDIU have been met as of August 31, 2006.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2009).  

Initially, the Board observes that it is granting the entire 
benefit sought on appeal with respect to the issue of entitlement 
to TDIU.  Thus, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice and 
duty to assist requirements set out in the VCAA.  As for the 
Veteran's initial-rating claim on appeal, letters sent to the 
Veteran in August 2003 and June 2008 satisfied VA's duty to 
notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  

Ideally, both of these letters should have been provided to the 
Veteran prior to the adjudication of his claim and assignment of 
an initial disability rating in May 2004.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of the 
notice are, as in this case, not prejudicial to the claimant.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In the present case, the Veteran 
was provided ample opportunity to meaningfully participate in the 
adjudicatory process following the issuance of both VCAA letters 
and the entire record was reviewed and the claim was 
readjudicated in supplemental statements of the case dated in 
June 2008, February 2009, October 2009, and January 2010.  As 
such, there is no prejudice in the Board proceeding with the 
current appeal.  See id.; see also Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing adequate VA examinations, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c), 4.2 (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as well 
as all relevant VA and non-VA treatment records, including Vet 
Center treatment records and records associated with the 
Veteran's Social Security disability claim.  The Veteran has not 
identified any additional relevant, outstanding records that need 
to be obtained before deciding this claim.  

In addition to the above development, the Veteran was afforded 
three VA mental health examinations during the pendency of this 
appeal which the Board finds adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson; 21 Vet. App. 
303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  Specifically, these examination reports contain clinical 
findings that are relevant to the diagnostic criteria used to 
evaluate the Veteran's PTSD and, as explained in more detail 
below, there is sufficient discussion as to the functional impact 
of this disability and its related symptoms on the Veteran's 
daily life and employment.  With regard to the more recent 
examinations dated in September 2007 and September 2009, the VA 
examiner was also able to review the entire claims file in 
conjunction with the examination, thereby allowing him an 
opportunity to reconcile any differences, if any, between 
examination findings and the contemporaneous record.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in July 2007 for the 
purpose of obtaining an updated VA psychiatric examination.  As 
discussed above, new VA psychiatric examinations were provided in 
September 2007 and September 2009 which the Board finds adequate 
for rating purposes.  Thus, it appears that there was substantial 
compliance with the July 2007 remand directives and the Board may 
continue with its determination.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Analysis

The Veteran was awarded service-connected compensation benefits 
by RO rating decision dated in May 2004 for PTSD; an initial 
disability rating of 30 percent was assigned effective October 
30, 2003, the date of receipt of the Veteran's claim for 
compensation.  The Veteran notified the RO of his disagreement 
with the initial disability rating assigned and perfected an 
appeal as to this issue.  It is now before the Board for 
appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability.  It has found nothing in the historical record that 
would lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.  Finally, this case presents 
no evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and findings 
pertaining to the disability at issue.

By way of background, disability evaluations are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (hereinafter "Rating Schedule"), found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.10 (2009).  Generally, the Board has been directed to consider 
only those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436, 442-3 (2002) (finding it appropriate 
to consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

If, when a evaluating a disability, there is a question as to 
which of two evaluations shall be applied, pertinent VA law 
provides that the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Further, when, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of a veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3 (2009).

Initially, the Board observes that the Veteran's treatment 
records and examination reports reflect that he has been 
diagnosed with a number of Axis I psychiatric disorders in 
addition to PTSD, including alcohol dependence, amphetamine 
dependence, and a substance-induced mood disorder.  When a 
veteran has both service-connected and nonservice-connected 
disabilities, the Board must attempt to discern the effects of 
each disability and, where such distinction is not possible, 
attribute such effects to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In the present 
case, a psychologist noted in the September 2007 VA examination 
report that the Veteran's reported anxiety and manic symptoms 
appear to be directly related to his methamphetamine use, "but 
may be somewhat related to his . . . PTSD."  Further, in 
summarizing the Veteran's psychological picture, the examiner 
indicated that the substance abuse issues "amplified [the 
Veteran's] symptoms," and therefore while he did provide a 
Global Assessment of Functioning (GAF) score for PTSD alone, 
estimating this score "involve[d] a great deal of speculation 
since there is some symptom overlap."  

The above evidence reasonably suggests that separating out the 
effects of the Veteran's other psychiatric disorders would be 
nearly impossible.  Therefore, the disability rating assigned 
will reflect consideration of his entire psychological disability 
picture, to include any symptomatology associated with alcohol 
dependence, amphetamine dependence, and a substance-induced mood 
disorder.  See Mittleider, 11 Vet. App. at 182; 38 U.S.C.A. § 
5107; 38 C.F.R. § 4.3.

As noted above, the issue before the Board is entitlement to an 
initial disability rating in excess of 30 percent for PTSD.  Such 
disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under this diagnostic code, a 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent disability rating is warranted when there 
is total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The Board has reviewed the medical and lay evidence of record 
dated throughout this appeal and concludes that the evidence 
demonstrates entitlement to a disability rating of 50 percent, 
and no higher, prior to August 31, 2006.  Thereafter, the Board 
is satisfied that the evidence of record documents a worsening of 
the Veteran's symptomatology associated with PTSD such that he 
meets the criteria for a 70 percent disability rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (staged ratings 
may be appropriate when there is evidence of distinct time 
periods wherein the severity of a veteran's disability differs); 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Veteran 
indicated in a March 2009 written statement that a "70% 
evaluation for PTSD will resolve my appeal."  Thus, the Board 
need not consider whether he meets the schedular criteria for a 
100 percent disability rating at any time during this appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Nevertheless, the 
Board, in its review of the evidence, concludes that the Veteran 
meets the criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) as of August 31, 2006, 
and as such, TDIU will also be awarded effective this date.  See 
VAOGCPREC 6-96; see also 38 U.S.C.A. § 7104(c) (West 2002); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).

Initially, the Board observes that the medical evidence contains 
a number of Global Assessment of Functioning (GAF) scores ranging 
from 45 to 60 throughout this appeal.  The Diagnostic and 
Statistical Manual of Mental Disorders contemplates that the GAF 
scale be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness").  

In the instant appeal, the Veteran's GAF scores of 45 to 60 
reflect "moderate" to "serious" symptoms and/or difficulty in 
social or occupational functioning.  THE DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS [hereinafter DSM-IV], 46-7 (Am. 
Psychiatric Ass'n 4th ed.) (1994).  Such scores would appear to 
support the 50 percent and 70 percent disability ratings assigned 
by the Board.  The Board acknowledges that a GAF of 45 dated 
prior to August 31, 2006, might tend to support a rating in 
excess of 50 percent.  However, as discussed in more detail 
below, the Board finds that the Veteran's social functioning has 
been "seriously" impaired throughout this entire appeal, 
whereas his occupational functioning was no more than moderately 
impaired prior to August 31, 2006.  Given that at least half of 
his disability picture was severe prior to August 31, 2006, the 
Board finds no discord between a GAF of 45 and a 50 percent 
disability rating.  Furthermore, while GAF scores are relevant to 
the Board's analysis, they are not be viewed outside the context 
of the entire record and will not, therefore, be relied upon as 
the sole basis for assignment of a disability rating.  

I. Prior to August 31, 2006

The Veteran filed his claim for service-connected compensation 
benefits in October 2003.  Records and VA examination reports 
dated in and around this time period reflect that he was 
receiving ongoing psychotherapy at the Vet Center for PTSD.  
These contemporaneous treatment records indicate that he 
exhibited a depressed mood, and that he reported difficulty with 
insomnia, flashbacks, and feelings of anger.  The Veteran also 
reported that he had little to no social life and chose to work 
the night shift at Texas Instruments due to a desire to be alone.  
His treating psychologist wrote in a March 2004 letter that 
"isolation and withdrawal are hallmarks of his lifestyle," and 
evidence reflected that his only regular socializing was with his 
two adult daughters (one biological daughter and one step-
daughter) whom he identified as his "principal support."  
Regarding non-work activities, the July 2004 VA examination 
report indicates that the Veteran was unable to identify any 
free-time activities he participated in other than "smoking" 
and "doing nothing."  

The Board acknowledges that the above evidence tends to indicate 
that the 
Veteran's PTSD resulted in severe social impairment and possibly 
and "inability in establishing and maintaining effective . . . 
social relationships."  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  However, the Veteran further indicated at the July 2004 VA 
examination that he had never received any criticism from his 
supervisors and that it was his own assessment that he was a 
satisfactory employee.  Thus, it does not appear that the 
Veteran's severe social impairment interfered with his 
occupational functioning (outside of his choice of work shift).  
Since the purpose of the Rating Schedule is to compensate for 
decreases in earning capacity due to service-connected 
disabilities, and disability ratings should not be assigned 
solely on the basis of social impairment, the Board concludes 
that the evidence dated prior to August 31, 2006, demonstrates no 
more than "difficulty" in establishing and maintaining 
effective work relationships and, thus, a 50 percent disability 
rating.  See 38 C.F.R. §§ 4.1, 4.126(b).  

Similarly, while the July 2004 VA examination report indicates 
that the Veteran experienced difficulty in understanding abstract 
interpretations and demonstrated poor judgment and little 
understanding of his fellow man, review of the evidence dated 
prior to August 31, 2006, does not reflect symptomatology such as 
disorientation to time, place, or space, memory loss for names of 
close relatives, own occupation, or name, gross impairment in 
thought process or communication, illogical, obscure, or 
irrelevant speech, and neglect of personal appearance and 
hygiene.  Such symptoms, as contemplated by Diagnostic Code 9400, 
are generally viewed as negatively impacting a person's social 
and occupational functioning as to warrant a disability rating in 
excess of 50 percent.  In the instant appeal, however, the 
Veteran was noted to be cleanly dressed and well-oriented.  No 
psychosis was noted in any medical evidence dated prior to August 
31, 2006, including persistent delusions or hallucinations, and 
there is no indication that the Veteran was unable to communicate 
effectively, coherently, and/or logically with either the July 
2004 VA examiner or his treating Vet Center psychologist.  

Turning to evidence regarding the Veteran's mood prior to August 
31, 2006, the record indicates that it was described as 
"depressed."  Additionally, the Veteran described that he would 
leave a grocery store if a line was too long; such behavior is 
suggestive of anxiety that affects one's "ability to function 
independently, appropriately, and effectively," is 
characteristic of "obsessional rituals which interfere with 
routine activities," and/or suggests "difficulty adapting to 
stressful circumstances."  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The mere existence of these symptoms, however, is not 
sufficient to warrant a disability rating in excess of 50 
percent.  Rather, it must be shown that such symptoms contribute 
to an overall picture which exhibits deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, or 
mood.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

As previously discussed, the Veteran functioned effectively at 
his full-time job without incident prior to August 31, 2006, 
thereby indicating that any anxiety or depression did not 
significantly affect any occupational functioning.  And while 
there is evidence that his depression and anxiety likely affected 
both his ability and desire for extracurricular activities and 
relationships, the evidence dated prior to August 31, 2006, 
reflects that he maintained a relationship with both of his adult 
daughters.  Perhaps most pertinent to the Board's determination 
is the fact that despite evidence that the Veteran lives with his 
others (i.e., his brother and adult nephew), it appears that he 
is able to manage his own well-being (including activities of 
daily living), as evidenced by the fact that he reported handling 
his own finances, doing his own grocery shopping, and driving 
himself to medical appointments and examinations.  Moreover, with 
the exception of occasionally leaving the grocery store when 
there are long lines, there is no indication that he is not able 
to complete the majority of his daily routine or activities.  
There is also no indication that the Veteran's symptoms result in 
any grossly inappropriate behaviors.

Evidence dated throughout this appeal reflects that the Veteran 
reports often being angry.  There is no suggestion, however, that 
his anger problems ever rose to a physical level prior to August 
31, 2006, such that they are more consistent with impaired 
impulse control as contemplated by a 70 percent disability 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  
Additionally, despite reports by the Veteran's treating 
psychologist that he lacked ambition and aspirations, there is no 
support for finding that the Veteran's psychological picture for 
this period of the appeal contemplated suicidal ideation or a 
persistent danger of hurting self or others.  

The Board recognizes that the Veteran is competent to provide 
evidence regarding the symptomatology he experiences and that it 
must consider such lay evidence in making its determination.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, as a layperson the Veteran is not competent to provide 
opinions requiring medical knowledge, such as whether his 
symptoms satisfy particular diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, his assertions 
alone are not competent medical evidence that provides a basis 
for the assignment of a higher disability rating for his service-
connected PTSD.  

The Veteran's lay statements, as described in the contemporaneous 
medical record and in statements submitted throughout this 
appeal, have already been discussed above, and the Board finds 
such statements, when viewed in conjunction with the medical 
evidence of record, support no more than a 50 percent disability 
rating for the period of the appeal prior to August 31, 2006.  In 
this regard, the lay and medical evidence of record establishes 
no more than moderate social and occupational impairment due to 
symptoms such as depressed mood, flashbacks, feelings of anger 
and anxiety, impaired judgment, impaired abstract thinking, and 
chronic sleep impairment.  Such symptoms have resulted in severe 
impairment of the Veteran's social functioning, but no more than 
moderate impairment in occupational functioning.  In reaching its 
decision, the Board has considered the benefit-of-the-doubt rule; 
however, as discussed above, a preponderance of the evidence is 
against the assignment of a disability rating in excess of 50 
percent for this period of the appeal, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

II. As of August 31, 2006

The Veteran was terminated from his job at Texas Instruments in 
July 2006.  He reported at the September 2007 VA examination that 
his termination was related to an on-the-job accident in which he 
broke multiple bones; following this incident, his employer told 
him that he created an "unsafe work environment," and that he 
was therefore terminated.  The Veteran continued to seek mental 
health treatment following his termination, and an August 31, 
2006, report by his treating Vet Center psychologist denotes the 
Veteran's subjective report of increased nightmares (both in 
frequency and intensity), intrusive thoughts, and avoidance of 
social environments, since his termination.  In addition to 
describing the increase in the Veteran's symptomatology, the Vet 
Center psychologist reports that "[t]his unexpected termination 
has significantly aggravated the [V]eteran's PTSD symptoms" and 
that his "[o]verall functioning is severely impaired."  
Subsequent evaluation by VA and private clinicians reflect 
reports of increased drug and alcohol use, decreased contact with 
his adult daughters, and occasional crying spells.  The September 
2007 VA examiner concurred with the Vet Center psychologist's 
finding that the Veteran's PTSD symptoms had worsened since his 
last evaluation.  

The Court has held that staged ratings may be assigned in both 
initial-rating claims and increased-rating claims when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart, 21 Vet. App. at 509-10; Fenderson, 12 
Vet. App. at 126.  In the present case, the evidence, as 
discussed immediately above, clearly reflects that the Veteran's 
psychological picture underwent a significant change following 
his termination from Texas Instruments that is evident in the 
August 31, 2006, Vet Center treatment report.  Further, it does 
not appear that the increase in severity was a temporary flare-
up, but, rather, was a permanent increase in his disability 
picture.  Much of the symptomatology discussed below was noted in 
the September 2007 VA psychological examination; this examiner 
reevaluated the Veteran in September 2009 and concluded that 
"the [V]eteran is still functioning at approximately the same 
level as when he was last seen [in September 2007]."  

The Board concludes that the increase in symptoms as of August 
31, 2006, clearly impacted both the Veteran's social and 
occupational functioning such that the Veteran's disability 
picture is more consistent with a 70 percent disability rating as 
of this date.  In this regard, the Board finds that the Veteran's 
increased drug and alcohol use following termination plainly 
exhibits difficulty adapting to stressful circumstances in 
addition to continued impaired judgment.  Additionally, it is 
reasonable to conclude that his increased substance abuse may 
also reflect an increase in depression which more closely 
approximates that contemplated by a 70 percent disability rating.  
In fact, the September 2007 VA examination report reflects that 
he reported increased feelings of depression along with common 
symptoms of depression, including fatigue, crying spells, and 
decreased appetite.  While the Veteran still remained well-
groomed and oriented to time, place, and person, there was some 
evidence of short-term memory problems and decreased 
concentration; both of these symptoms would likely impact the 
Veteran's occupational functioning and were not present prior to 
August 31, 2006.  The Veteran also reported to the September 2007 
VA examiner that he occasionally hears a mumbling voice.  While 
the examiner noted that this symptom likely relates to the 
Veteran's substance abuse, the Board will consider it as part of 
his entire disability picture (as discussed above).  See 
Mittleider, 11 Vet. App. at 182.  

Finally, and perhaps most notably, the evidence as of August 31, 
2006, indicates that the Veteran's own daughters decreased their 
contact with him.  This evidence, in the Board's opinion, is 
extremely pertinent to the evaluation of the Veteran's social and 
occupational impairment because, generally, family members will 
have a higher tolerance for unacceptable or unusual behaviors 
which impact how effectively a person interacts with the rest of 
society.  When a family member pulls away, as the Veteran's 
daughters did following his termination, it tends to suggest a 
serious decrease in a person's functioning.  

In sum, the lay and medical evidence of record as of August 31, 
2006, establishes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  A 70 percent disability 
rating is therefore appropriate.  As previously noted, the 
Veteran has indicated that 70 percent will satisfy his appeal, 
and no discussion of whether the criteria for a 100 percent 
schedular rating have been met during this appeal is therefore 
necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

III. TDIU

A total disability rating based on individual unemployability 
(TDIU) is warranted when a veteran's service-connected 
disabilities result in impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  In determining whether a veteran is entitled to 
TDIU, consideration may be given to a veteran's level of 
education, special training and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  

Also relevant to the determination is whether the veteran meets 
certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a).  
TDIU may still be warranted if these criteria are not met and the 
evidence of record still demonstrates that the veteran is unable 
to secure or follow substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  However, 
entitlement on this latter basis requires the Board to first 
determine whether referral to the Director of the Compensation 
and Pension Service is warranted.  Id.  Such determination is not 
necessary in the instant appeal because the record demonstrates 
that the Veteran meets the schedular percentage requirements 
described in 38 C.F.R. § 4.16(a) as of August 31, 2006, the date 
on which the Board finds the Veteran unable to secure or follow 
substantially gainful occupation by reason of service-connected 
PTSD.  

The symptomatology associated with the Veteran's service-
connected PTSD as of August 31, 2006, has been described in some 
detail above in connection with the initial-rating claim on 
appeal.  The Board will not belabor the point that the Veteran's 
depression, substance abuse, cognitive issues, and problems 
interacting with others appropriately evidences difficulty 
adapting to a worklike setting, as such has already been 
discussed above.  Of particular significance, however, is an 
April 2008 letter from a private clinical psychologist with a 
background in the military (Colonel in the U.S. Army Reserves).  
This psychologist, K.P., had an opportunity to review the 
Veteran's medical records pertaining to PTSD, including the July 
2004 and September 2007 VA examination reports, Vet Center 
records, and letters from the Veteran's treating psychologist, 
and following such review concluded that the Veteran's PTSD is 
manifested by "serious symptomatology" which "severely 
limit[s] . . . his ability to sustain remunerative employment."  
It was therefore her opinion that, regardless of the Veteran's 
other medical conditions, he is "sufficiently impaired to be 
unemployable due to his PTSD alone."  

The Board acknowledges that a VA psychologist opined in the 
September 2007 VA examination report that the Veteran "is not 
100% unemployable solely due to his PTSD and actually functioned 
fairly well in his previous job until he had the work accident 
causing multiple broken bones."  This opinion appears to focus 
on the Veteran's past functioning in evaluating his current state 
and its impact on his occupational functioning.  Yet, by the 
September 2007 VA examiner's own report, the Veteran's symptoms 
increased in severity since being terminated; as such, his 
occupational functioning prior to August 31, 2006, is irrelevant 
to the current question on appeal.  Under these circumstances, 
the Board finds the April 2008 private opinion to be more 
probative as the issue of whether the Veteran's psychological 
disability picture renders him unemployable as of August 31, 
2006.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (stating 
the Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding 
that the relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application of 
medical principles to an accurate and complete medical history).

Thus, with consideration of the Board's analysis and discussion 
of the Veteran's disability as of August 31, 2006, and the April 
2008 private opinion, the evidence indicates that the Veteran's 
service-connected PTSD is productive of serious symptomatology 
which can be said to preclude employability.  TDIU is therefore 
warranted under 38 C.F.R. § 4.16(a) as of August 31, 2006, and 
the benefit is accordingly granted.


ORDER

A 50 percent initial disability rating is granted for PTSD for 
the period of the appeal dated prior to August 31, 2006, and a 70 
percent initial disability rating is assigned as of August 31, 
2006.  

TDIU is granted as of August 31, 2006, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


